NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD JOHNSTON,                               No. 19-17560

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00754-MMD-
                                                WGC
 v.

KAREN GEDNEY; ROMEO ARANAS,                     MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Nevada state prisoner Richard Johnston appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s decision on cross-motions for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment. JL Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d

1098, 1104 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment for defendants

because Johnston failed to raise a genuine dispute of material fact as to whether

defendants were deliberately indifferent to Johnston’s chronic back pain. See Starr

v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (setting forth requirements for

supervisory liability under § 1983); Toguchi v. Chung, 391 F.3d 1051, 1060-61

(9th Cir. 2004) (deliberate indifference is a high legal standard requiring a

defendant be aware of and disregard an excessive risk to an inmate’s health).

      The district court did not abuse its discretion by denying Johnston’s requests

to stay discovery because Johnston failed to adhere to the district court’s local rules

and did not diligently pursue discovery prior to requesting a stay. See Bias v.

Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007) (standard of review for discovery

rulings and district court’s compliance with its local rules); Cornwell v. Electra

Cent. Credit Union, 439 F.3d 1018, 1026-27 (9th Cir. 2006) (district court was

within its discretion to deny discovery motion, where the movant’s prior discovery

efforts were not diligent).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                          2                                     19-17560
All pending motions are denied.

AFFIRMED.




                                  3   19-17560